      Case 3:18-cv-00168-DPM Document 37 Filed 08/06/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

KEYA TURNER                                                  PLAINTIFF

v.                      No. 3:18-cv-168-DPM

CITY OF WEST MEMPHIS,
ARKANSAS; and WILLIAM
H. JOHNSON, Mayor, City of
West Memphis, Arkansas                                  DEFENDANTS

                                ORDER
     Joint status report, Doc. 36, appreciated.
     So Ordered.
                                 __________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                  6 August 2020
